DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/8/21 has been entered. 

Claim Objections
Claim(s) 1, 6, 21, 25, 29, 34, 38, and 41 is/are objected to because of the following informalities:  
In claim(s) 1, the first limitation ‘a pressure sensor element located at a distal end region of the assembly, comprising a micro-electro-mechanical system and arranged to detect a pressure of the body fluid or tissue in use;’ should be amended to recite ‘a pressure sensor element located at a distal end region of the assembly, comprising a micro-electro-mechanical system , the pressure sensor arranged to detect a mutatis mutandis for claims 25 and 38. 
In claim(s) 1, 25, and 38, the limitation ‘wherein the pressure sensor element comprises has on a surface thereof a biocompatible thin film layer, for resisting corrosion and/or fouling of a surface of the pressure sensor element by the body fluid or tissue or biological matter of the body fluid or tissue’ should be amended to recite ‘wherein the pressure sensor element comprises has on a surface thereof a biocompatible thin film layer, for resisting corrosion and/or fouling of [[a]] the surface of the pressure sensor element by the body fluid or tissue or biological matter of the body fluid or tissue’. 
In claims 1 and 38, the phrase ‘said distal axial end of the shield., the cut-out defining the aperture being inclined relative to a longitudinal axis of the shield’ should be amended to recite ‘said distal axial end of the shield[[.]],’ the cut-out defining the aperture being inclined relative to a longitudinal axis of the shield’
In claim 21 and 34, the term ‘0.1 mm,’ should be amended to recite ‘is 0.1 mm.[[,]] ’
In claims 6 and 29, the term ‘that end opening’ should be amended to recite ‘the proximal 
In claim 41, the phrase ‘of oval cross-section. thereby preventing mutual rotation thereof’ should be amended to recite ‘of oval cross-section[[.]], thereby preventing mutual rotation thereof’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.


Claim(s) 1-4, 6, 11-12, 21-29, 31-32, 34-39, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneto (US 20060244177 A1 – previously cited) in view of Azizkhan (US 20050187487 A1 – previously cited) and Masuda (machine translated JP2000292293A – previously cited).

For claim(s) 1, 25, and 38, Kaneto teaches A sensor assembly [Fig. 12] for in-vivo monitoring of a body fluid or tissue, [entire disclosure – see at least abstract] comprising: 
a pressure sensor element [50] located at a distal end region of the assembly, [Fig. 12], arranged to detect a pressure of the body fluid or tissue in use; [per ¶¶113-114];
and wherein a shield [101, 13], with a part of a tubular proximal region thereof surrounds a proximal end region of the pressure sensor element [101 shown surrounding 7-8 and 11A at a proximal region of 50 in Fig. 12] in such a way that the pressure sensor element is enclosed within an interior volume of the tubular proximal region part, [under BRI, 50 can be understood to be ‘enclosed’ within 101 including portion of 50 nearest elements 7-9, 11A, and 20], 
and wherein a curable adhesive filler material [8-9] causes the pressure sensor element and the shield to be held in a rigid mutually fixed positional relationship, [resin 8-9 is optionally an epoxy resin per ¶116 and ¶120 which would have a rigid fixing effect between components],
and wherein tubular proximal region part of the shield is filled with the filler material to engage the proximal end region of the pressure sensor element; [shown in Fig. 12 with 8-9 at proximal region of 50 and corresponding proximal region of 101]; 
wherein the shield further comprises a distal end region integral with the tubular proximal region, [region formed by hole H and portion of 101 distal of H with rounded tip encompassing distal end of 10A] the distal end region being formed as a part cut-out from a tubular distal region blank and exhibiting a distal axial end, [this limitation constitutes product-by-process language wherein, per MPEP § 2113, the process of making the product – in this instance cutting a pattern into a blank — does not impart limiting weight to the distal end region], 
and wherein the cut-out part [H] exhibits (for claims 1 and 38) an aperture which intersects a distal axial end of the shield, [H can be understood, under BRI, to ‘intersect’ a distal end of 101], the pressure sensor element having its micro-electro- mechanical system positioned below the aperture [50 is positioned under hole H in 101] and having a distal end face of the element facing said distal axial end of the shield, [distal-most face of 50 (face of distal-most edge of 50) faces distal rounded tip of 101], the cut-out defining the aperture being inclined relative to a longitudinal axis of the shield. [via curve of 9, hole H can be said under BRI to be ‘inclined’ relative to a longitudinal axis of 101].  
wherein the cut-out part [H] exhibits (for claims 25 and 38) as seen in side profile, [Fig. 12 is a side profile], a flat portion [hole H is shown as (in part) a flat plane directly over face 2A of sensor 50] extending parallel to a longitudinal axis of the shield from the distal axial end [i.e., plane of hole H is parallel to plane of face 2A] and continuing into a curved portion to join the tubular proximal region of the shield, [curved portion formed by curve of resin 9] the pressure sensor element having its micro-electro-mechanical system positioned at a region of the flat portion [i.e., sensor 50 is below flat plane of hole H] and having its distal end face facing said distal axial end of the shield. [distal-most face of 50 (face of distal-most edge of 50) faces distal rounded tip of 101]. 

Kaneto fails to teach the sensor element being a MEMS element. However, consider that Kaneto does teach in ¶113 that sensing component 50 may be any suitable catheter electrical sensor for its suited purpose (i.e., pressure sensing). Azizkhan teaches a catheter sensor element [abstract] comprising a MEMS sensor element [¶¶6-10, ¶57].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sensing component of Kaneto to incorporate a MEMS element as taught by Azizkhan in order to improve reliability and efficiency of catheterized sensors.  As motivated by Azizkhan ¶¶1-10 and ¶57. 

For claims 1, 11-12, 25, 31-32, and 38, Kaneto fails to teach a biocompatible thin film layer for resisting corrosion / fouling, the layer being between 20 to 200 nm and comprising Al2O3+TiO2.  
Masuda teaches a microelectronics pressure sensor, [entire disclosure – see at least abstract], which has a thin film layer of submicron thickness between 20 and 200 nm and comprising Al2O3+TiO2.  [See ¶¶37-45 particularly ¶37, ¶41, and ¶43 teach a bonded thin film layer of (optionally) aluminum oxide, titanium dioxide (from bonding with sensor material), and is 20 to 1000 Angstroms in thickness (encompassing 20 to 200 nm thickness)]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sensor (component) of Kaneto to incorporate the thin film layer of Masuda (i.e., to incorporate aluminum oxide and titanium dioxide) in order to prevent corrosion.  As motivated by Masuda ¶¶1-9 (corrosion prevention detailed throughout entire disclosure — se perhaps most succinctly Masuda ¶37).   Where, for claim 12 in particular, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed layer thickness (20-200 nm).  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum layer thickness (i.e., in combining the teachings of Kaneto and Masuda) in order to provide the most effective corrosion resistant thin-film layer.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For claims 2 and 26, Kaneto teaches  The filler material comprises a biocompatible adhesive. [epoxy of ¶116 and ¶120 is a biocompatible adhesive]. 

For claims 3 and 27, Kaneto teaches the tubular proximal region of the shield exhibits an oval cross- section. [101 is a tube per ¶117 where there is at least a form of a cross-section such as a head-on cross-section when viewed at an angle (i.e., cut along a bias) which would be an oval (i.e., the tube thereby ‘having’ a form of an oval cross section)].  

For claims 4, 28, and 42-43, Kaneto teaches a flexible printed circuit board [10-13] which extends through the interior volume of the shield and catheter hose [Fig. 12], the pressure sensor element being mounted on a supporting portion [10] of the flexible printed circuit board [per ¶118], wherein a portion of each of the flexible printed circuit board and the pressure sensor element being embedded in the filler material such that the flexible printed circuit board and the pressure sensor element are held in said fixed relationship with the shield when the filler material is cured. [Fig. 12 with optional epoxy of ¶116 and ¶120]. 

For claims 6 and 29, Kaneto teaches the filler material inside the tubular proximal region of the shield seals a proximal end opening of the shield so as to prevent the passage of the body fluid or tissue through that end opening. [8-9 shown sealing and isolating 50 including interior volume of 101 per Fig. 12]. 

For claims 21, 23-24, 34, and 36-37, Kaneto fails to teach the specifically claimed dimensions of the shield, tubular region, and sensor arrangement.  However, it is noted  that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed dimensions. A review of the supporting disclosure in the specification appears to indicate support for the claimed dimensions from p. 5 ll. 1-25 but does not detail any particular advantage or necessity to the disclosed dimensions — only that they are present, as is, in the preferred embodiments. 
  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum dimensions of the shield, tube, and sensor arrangement (i.e., as set forth in claims 21, 23-24, 34, 36-37) of Kaneto in order to provide the most effective sensing arrangement.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For claims 22 and 35, Kaneto teaches the shield is made from stainless steel. [¶88]. 

Claim(s) 13, 33, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneto in view of Azizkhan, Masuda, and Urion (US 5566680 A – previously cited).

For claims 13, 33, and 40-41, Kaneto fails to teach a proximal part of the tubular region configured to fit into and engage a distal region of a catheter where the tubular region and the catheter both exhibit oval cross-sections to prevent mutual rotation thereof. 
Urion teaches a sensor assembly [Fig. 1] comprising a pressure sensor [20] shield assembly [50] which is configured to fit into and engage a distal region of a catheter hose [120] where the tubular region of the assembly and the catheter hose both exhibit an oval cross-section [Figs. 21b-d] to prevent mutual rotation thereof [col. 15 ll. 39-41]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the tubular proximal region of the shield to fit into a mutually non-rotatable catheter hose as taught by Urion (for claim 41 — then also including a tube or cannula of oval cross-section) in order to improve the efficacy of positioning the pressure sensor. As motivated by Urion col. 15 ll. 18-21, ll. 39-41.  

Allowable Subject Matter
Claims 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record does not anticipate claims 30 and 39 as a whole.  On the basis of § 103, while the Mizuno reference (previously cited) does teach a tube shield portion with an S-shaped profile (see pp. 9-10 of Non-Final Action Mailed 3/18/21), Mizuno teaches no motivation for incorporating such a feature into Kaneto and where Mizuno expressly teaches against the structure of Kaneto (see p. 11 of Remarks filed 6/8/21) per Mizuno col. 8 ll. 53-65 and thus claims 30 and 39 cannot be considered obvious in view of the art of record. Similarly, De Rossi (US 4456013 A – now cited as pertinent prior art), teaches an S-shaped cut-out 16, but provides no motivation for incorporation.  As established previously, this application’s specification does provide a critical and/or unexpected result for the S-shaped cutout and thus the teachings of DeRossi cannot be incorporated as a mere design choice or absent any other motivation.  The state of the pertinent art at the time of filing does not remedy the deficiencies of the art of record.  

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive.

Applicant argues
Kaneto is directed to a flexible printed circuit board for a catheter, where the circuit board is elongate for use as a signal line of a catheter and which improves the degree of freedom of movement within a tube. As shown in FIG. 12, Kaneto describes that the component 50 is fixed by an adhesive to the base insulating layer 10. However, Kaneto describes and shows an oval cross-section and a smooth circumference structure. Kaneto does not describer or suggest that (1) "the distal end region being formed as a part cut-out from a tubular distal region blank and exhibiting a distal axial end, and wherein the cut-out part exhibits an aperture which intersects a distal axial end of the shield, the pressure sensor element having its micro-electro-mechanical system positioned below the aperture and having a distal end face of the element facing said distal axial end of the shield, "and (2) that the "cut-out defining the aperture being inclined relative to a longitudinal axis of the shield," as recited in claim 1 (and new claim 38). Kaneto also does not describe or suggest that (3) "the cut-out part exhibits, as seen in side profile, a flat portion extending parallel to a longitudinal axis of the shield from the 


	Examiner respectfully disagrees. As a first matter, Applicant’s description of Kaneto (while Examiner does not necessarily agree) does not appear to constitute contradistinctive features from the claim language — where an fastening via an adhesive layer, an oval cross section, and a smooth circumference structure do not distinguish from contested features (1)-(3) in the above quoted argument.  Regarding feature (1) — the end region formed as a cut-out from a blank, as set forth in the body of the rejection above, such language is product-by-process language which, per MPEP § 2113, does not impart limiting weight on the scope of the claim.  Since Kaneto teaches the distal region besides the process of cutting from a blank, the feature in question is taught by Kaneto.  Regarding features (2)-(3), Examiner submits that the hole H of Kaneto over sensor 50 constitute(s), under BRI, a form of an aperture inclined (via the shape formed by resin 9) relative to a longitudinal axis of 101 and is also a flat part continuing into a curved portion (shape formed by resin 9).  

	Applicant’s other arguments against Kaneto does not appear to actually point out any detail regarding the supposed differences between Kaneto and this invention which may apply to the currently amended claims.  Examiner respectfully disagrees and 

Applicant’s arguments with respect to Mizuno have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BENJAMIN S MELHUS/Examiner, Art Unit 3791